 


109 HRES 215 IH: Recognizing the need to move the Nation’s current health care delivery system toward a defined contribution system.
U.S. House of Representatives
2005-04-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
1st Session
H. RES. 215 
IN THE HOUSE OF REPRESENTATIVES 
 
April 14, 2005 
Mr. Price of Georgia submitted the following resolution; which was referred to the Committee on Energy and Commerce, and in addition to the Committees on Education and the Workforce and Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
RESOLUTION 
Recognizing the need to move the Nation’s current health care delivery system toward a defined contribution system. 
  
Whereas eighty-two percent of the United States population has health insurance coverage; 
Whereas more than sixty-two percent of the people in the United States receive their health insurance, either directly or indirectly, through the workplace; 
Whereas with our current third-party model, employers determine health benefits, dictate costs for individuals and families, and hold the contract with the insurance company; 
Whereas nearly nine-out-of-ten companies with fewer than two hundred employees offer only one health plan, and fifty-three percent of all workers offered employer-provided coverage have no more than two options; 
Whereas with employer-provided health care there is a lack of individual ownership and personal choice for the employee; 
Whereas the rise of employer-sponsored health insurance plans has led employees to believe they are receiving free coverage, while economists have shown that workers forgo higher wages in lieu of health benefits; 
Whereas Americans pay higher prices for fewer choices under our current third-party model; 
Whereas our current health care system places the patient further from decisions made regarding their own health care; 
Whereas health insurers would be more responsive to individuals and families if health insurance policies were owned by the person most directly affected by the coverage; 
Whereas defined contribution plans provide for individual ownership of health insurance policies; and 
Whereas it is a reasonable national goal to have a health care system which allows patients much more control and greater input into their very personal health care decisions: Now, therefore, be it 
 
That the House of Representatives— 
(1)recognizes that the current third-party model prevents individuals from having immediate control and ownership over critical health care decisions; 
(2)recognizes the excessive costs of the current health care delivery system; 
(3)recognizes that flaws within the current health care delivery system contribute to the number of uninsured in the United States; 
(4)recognizes that defined contribution plans provide patients greater power to select their health care provider and preferred treatment; and 
(5)recommends that the United States Congress move the Nation’s current health care delivery system toward a defined contribution system so that individuals gain direct ownership of their health care insurance policies. 
 
